Zimmerman, Judge.
Under the provisions of Section 5122.-11, Revised Code, where an affidavit in the prescribed form alleging the mental illness of an individual is presented to the Probate Court for action, it is the duty of that court to receive and file the same, although such filing need not be made of immediate public record. Upon such affidavit, the court may in its discretion conduct the investigation as authorized by Section 5122.13, Revised Code, to ascertain and determine whether such affidavit constitutes a valid basis for further proceedings as detailed in the remaining sections of Chapter 5122 of the Revised Code.
Judgment reversed in part and affirmed in part.
Matthias, O’Neill and Herbert, JJ., concur.
Schneider and Brown, JJ., dissent.